DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-30 filed on November 19, 2020 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 09, 2021, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner and an initialed and dated copy of the Applicant’s IDS form 1449 is attached to the instant Office Action.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5, 7-11, 16-18, 20, 23-24, and 27-28 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Zhou et al. (US 2019/0357291 A1, hereinafter "Zhou").
Regarding claim 1, Zhou discloses a method of wireless communication, comprising:
monitoring, by a processor, one or more first reference signals associated with wireless communication performed using one or more first reception beams (Zhou, [0266, 506, 283] In downlink, a base station may send one or more RSs to a wireless device, A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS or SS blocks), A wireless device may measure  quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources);
monitoring, by the processor, one or more second reference signals associated with wireless communication performed using one or more second reception beams (Zhou, [0266, 634, 283] In downlink, a base station may send one or more RSs to a wireless device, a second set of RS resource configurations comprising one or more second RSs (e.g., CSI-RS and/or SS blocks) of the first BWP, A wireless device may measure quality of a beam pair link using one or more RSs. A wireless device may autonomously determine a BFR operation, The one or more messages and/or data packets may comprise configuration parameters for BFD);
detecting, by the processor, a failure in wireless communication performed using the one or more first reception beams based, at least in part, on the monitoring of the one or more first reference signals (Zhou, [0708, 718] the wireless device may perform BFD (i.e. beam failure detection) on the two or more active BWPs, wherein each of the plurality of downlink BWPs is associated with a respective set of one or more reference signals for beam failure detection); and
initiating, by the processor, a beam failure recovery procedure for the one or more first reception beams upon detecting the failure in wireless communication performed using the one or more first reception beams (Zhou, [0708-709] the wireless device may be performed if the first condition is not met and the wireless device may determine if a second condition is met. Determining if the second condition is met may comprise determining if all active BWPs are configured in a licensed band and/or if a measurement accuracy of BFD may be improved and/or if a robustness of BFD may be improved).
	Regarding claim 2, Zhou discloses refraining from initiating a beam failure recovery procedure for the one or more second reception beams during a time period in which the beam failure recovery procedure for the one or more first reception beams is initiated upon not detecting a failure in wireless communication performed using the one or more second reception beams during the time period in which the beam failure recovery procedure for the one or more first reception beams is initiated (Zhou, [0642] The wireless device 5202 may start the second timer (e.g., a BFR timer) based on detecting the beam failure. The wireless device 5202 may initiate a random access procedure for BFR based on the first beam failure counter being equal to or greater than the first value (i.e. refraining from initiating BFR, time period)).
Regarding claim 5, Zhou discloses wherein wireless communication performed using the one or more first reception beams comprises reception of broadcast control information relevant to more than one mobile device (Zhou, [0229, 0347] A base station may transmit (e.g., to a wireless device) one or more messages (e.g. RRC messages) that may comprise a plurality of configuration parameters for one or more cells. One or more cells may comprise at least one primary cell and at least one secondary cell. An RRC message may be broadcasted to the wireless device. Configuration parameters may comprise common parameters and dedicated parameters), and wherein wireless communication performed using the one or more second reception beams comprises reception of unicast control information relevant to a single mobile device (Zhou, [0229, 0347] A base station may transmit (e.g., to a wireless device) one or more messages (e.g. RRC messages) that may comprise a plurality of configuration parameters for one or more cells. One or more cells may comprise at least one primary cell and at least one secondary cell. An RRC message may be unicasted to the wireless device. Configuration parameters may comprise common parameters and dedicated parameters).
Regarding claim 7, Zhou discloses wherein the one or more first reception beams have the same frequency and time resources as the one or more second reception beams (Zhou, [0302] Fig. 10 with frequency overlap BWP configuration, an active BWP from a first BWP to a second BWP, for example, after or in response to receiving DCI indicating the second BWP as an active BWP, and/or after or in response to an expiry of BWP inactivity timer (e.g., the second BWP may be a default BWP)), wherein wireless communication performed using the one or more first reception beams comprises reception of broadcast control information relevant to more than one mobile device and reception of unicast control information relevant to a single mobile device (Zhou, [0229, 0347] A base station may transmit (e.g., to a wireless device) one or more messages (e.g. RRC messages) that may comprise a plurality of configuration parameters for one or more cells. One or more cells may comprise at least one primary cell and at least one secondary cell. An RRC message may be broadcasted to the wireless device. Configuration parameters may comprise common parameters and dedicated parameters), and wherein wireless communication performed using the one or more second reception beams comprises reception of unicast control information relevant to the single mobile device (Zhou, [0229, 0347] A base station may transmit (e.g., to a wireless device) one or more messages (e.g. RRC messages) that may comprise a plurality of configuration parameters for one or more cells. One or more cells may comprise at least one primary cell and at least one secondary cell. An RRC message may be broadcasted to the wireless device. Configuration parameters may comprise common parameters and dedicated parameters).
Regarding claim 8, Zhou discloses wherein the one or more first reference signals are the same as the one or more second reference signals (Zhou, Fig. 35 RS2 and RS3).
Regarding claim 9, Zhou discloses wherein the one or more first reference signals are a subset of the one or more second reference signals (Zhou, Fig. 35 RS2 and RS3).
Regarding claim 10, Zhou discloses wherein frequency and/or time resources allocated for the one or more first reference signals at least partially overlap with frequency and/or time resources allocated for the one or more second reference signals (Zhou, [0302] Fig. 10 with frequency overlap BWP configuration, an active BWP from a first BWP to a second BWP, for example, after or in response to receiving DCI indicating the second BWP as an active BWP, and/or after or in response to an expiry of BWP inactivity timer (e.g., the second BWP may be a default BWP)).
Regarding claim 11, Zhou discloses transmitting an indication of the failure in wireless communication performed using the one or more first reception beams to a base station (Zhou, [0545] The cell may comprise one or more BWPs. Each BWP of the one or more BWPs may be indicated by a BWP-specific index. Each BWP of the one or more BWPs may be associated with one or more RSs. Failure event detection may comprise at least one of a failure event detection indication and/or initiation of a recovery procedure).
Regarding claim 16, Zhou discloses wherein wireless communication performed using the one or more first reception beams comprises wireless communication within a first BWP, and wherein wireless communication performed using the one or more second reception beams also comprises wireless communication within the first BWP
(Zhou, [0300] a default BWP may be an initial active DL BWP; an active BWP from a first BWP to a second BWP, for example, after or in response to receiving DCI indicating the second BWP as an active BWP, and/or after or in response to an expiry of BWP inactivity timer (e.g., the second BWP may be a default BWP)).
Regarding claims 17-18 and 20, these claims recite " An apparatus configured for wireless communication" that disclose similar steps as recited by the method of claims 1-2 and 11, thus are rejected with the same rationale applied against claims 1-2 and 11 as presented above.
Regarding claim 23, Zhou discloses a method of wireless communication, comprising:
receiving, by a processor, from a mobile device, a first indication of a failure in wireless communication performed using one or more first reception beams (Zhou, [0266, 506, 283] In downlink, a base station may send one or more RSs to a wireless device, A first set of RS resource configurations may comprise one or more RSs (e.g., CSI-RS or SS blocks), A wireless device may measure quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources); and receiving, by the processor, from the mobile device, a second indication, different than the first indication, of a failure in wireless communication performed using one or more second reception beams (Zhou, [0266, 634, 283] In downlink, a base station may send one or more RSs to a wireless device, a second set of RS resource configurations comprising one or more second RSs ( e.g., CS I-RS and/or SS blocks) of the first BWP, A wireless device may measure quality of a beam pair link using one or more RSs. One or more SS blocks, or one or more CSI-RS resources).
Regarding claim 24, Zhou discloses wherein wireless communication performed using the one or more first reception beams comprises communication associated with broadcast control information relevant to more than one mobile device, and wherein wireless communication performed using the one or more second reception beams comprises communication associated with unicast control information relevant to only the mobile device (Zhou, [0194] A base station may transmit (e.g., to a wireless device) one or more messages (e.g. RRC messages) that may comprise a plurality of configuration parameters for one or more cells. One or more cells may comprise at least one primary cell and at least one secondary cell. An RRC message may be broadcasted to the wireless device. Configuration parameters may comprise common parameters and dedicated parameters).
Regarding claim 27, Zhou discloses wherein wireless communication performed using the one or more first reception beams comprises wireless communication within a first BWP, and wherein wireless communication performed using the one or more second reception beams also comprises wireless communication within the first BWP (Zhou, [0300] a default BWP may be an initial active DL BWP; an active BWP from a first BWP to a second BWP, for example, after or in response to receiving DCI indicating the second BWP as an active BWP, and/or after or in response to an expiry of BWP inactivity timer (e.g., the second BWP may be a default BWP)).
Regarding claim 28, this claim recites "An apparatus configured for wireless communication" that discloses similar steps as recited by the method of claim 23, thus is rejected with the same rationale applied against claim 1 as presented above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4, 6, 12-15, 19, 21-22, 25-26 and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2019/0357291 A1, hereinafter "Zhou") in view of Cirik et al.( US 2020/0137821 A1, hereinafter "Cirik").
Regarding claim 3, Zhou discloses detecting, by the processor, a failure in wireless communication performed using the one or more second reception beams based, at least in part, on the monitoring of the one or more second reference signals (Zhou, [0708] the wireless device may perform BFD (i.e. beam failure detection) on the two or more active BWPs, the active BWP might include the second set of RS for second reception beams);
Zhou discloses second BWP is a default BWP but does not explicitly disclose initiating, by the processor, a beam failure recovery procedure for the one or more second reception beams upon detecting the failure in wireless communication performed using the one or more second reception beams, wherein the beam failure recovery procedure for the one or more second reception beams is initiated in addition to the initiation of the beam failure recovery procedure for the one or more first reception beams; and transmitting an indication of the failure in wireless communication performed using the one or more second reception beams to a base station.
Cirik from same field of endeavor discloses initiating, by the processor, a beam failure recovery procedure for the one or more second reception beams upon detecting the failure in wireless communication performed using the one or more second reception beams (Cirik, [0265] A wireless device may be configured with one CORESET, for example, by a higher layer parameter (e.g., Beam-failure-Recovery-Response-CORESET) and/or via a link to a search space set (e.g., the CORESET may be wireless device specific or dedicated to the wireless device)), wherein the beam failure recovery procedure for the one or more second reception beams is initiated in addition to the initiation of the beam failure recovery procedure for the one or more first reception beams (Cirik, [0270] The BWP switching may be controlled by a PDCCH indicating a downlink assignment or an uplink grant, A DL BWP may be paired with an UL BWP, and/or BWP switching may be common for both UL and DL); and transmitting an indication of the failure in wireless communication performed using the one or more second reception beams to a base station (Cirik, [0267] The base station may configure the wireless device with at least DL BWP(s) (e.g., an SCell may not have UL BWPS) to enable BA for an SCell).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam failure recovery disclosed by Zhou and BWP overlap disclosed by Cirik with a motivation to make this modification in order to provide improved system efficiencies and flexibility (Cirik, [0004]).
Regarding claim 4, Zhou does not explicitly disclose wherein at least one of frequency resources or time resources used to transmit the indication of the failure in wireless communication performed using the one or more second reception beams is different than frequency resources or time resources used to transmit an indication of the failure in wireless communication performed using the one or more first reception beams.
Cirik from same field of endeavor discloses wherein at least one of frequency resources or time resources used to transmit the indication of the failure in wireless communication performed using the one or more second reception beams is different than frequency resources or time resources used to transmit an indication of the failure in wireless communication performed using the one or more first reception beams (Cirik, [0304] The first plurality of UL BWPs (e.g., UL-BWP-1 2610A and UL-BWP-2 2612A) may comprise a first uplink BWP. The first uplink BWP may be the UL-BWP-1 2610A and/or the UL-BWP-2 2612A).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam failure recovery disclosed by Zhou and BWP overlap disclosed by Cirik with a motivation to make this modification in order to provide improved system efficiencies and flexibility (Cirik, [0004]).
Regarding claim 6, Zhou does not explicitly disclose wherein the one or more first reception beams and the one or more second reception beams are associated with different control resource sets.
Cirik from same field of endeavor discloses wherein the one or more first reception beams and the one or more second reception beams are associated with different control resource sets (Cirik, [0484] The wireless device may initiate, based on detecting a beam failure of a downlink BWP of the primary cell and based on the first configuration parameters of the uplink BWP, the first BFR procedure, The second configuration parameters may indicate one or more candidate reference signals (RSs) (e.g., one or more second candidate RSs).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam failure recovery disclosed by Zhou and BWP overlap disclosed by Cirik with a motivation to make this modification in order to provide improved system efficiencies and flexibility (Cirik, [0004]).
Regarding claim 12, Zhou does not explicitly disclose wherein transmitting comprises transmitting the indication using a transmission beam used for wireless communication associated with unicast control information relevant to a single mobile device.
Cirik from the same field of endeavor discloses wherein transmitting comprises transmitting the indication using a transmission beam used for wireless communication associated with unicast control information relevant to a single mobile device (Cirik, [0252] the wireless device may transmit at least a first BFR signal to a base station in response to selecting the selected beam. The at least first BFR signal may be associated with the selected beam. The at least first BFR signal may be, for example, a preamble transmitted on a PRACH resource, or a beam failure recovery request  signal transmitted on a PUCCH resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam failure recovery disclosed by Zhou and BWP overlap disclosed by Cirik with a motivation to make this modification in order to provide improved system efficiencies and flexibility (Cirik, [0004]).
Regarding claim 13, Zhou does not explicitly disclose wherein transmitting comprises transmitting the indication in a physical uplink control channel (PUCCH).
Cirik from the same field of endeavor discloses wherein transmitting comprises transmitting the indication in a physical uplink control channel (PUCCH) (Cirik, [0252] the wireless device may transmit at least a first BFR signal to a base station in response to selecting the selected beam. The at least first BFR signal may be associated with the selected beam. The at least first BFR signal may be, for example, a preamble transmitted on a PRACH resource, or a beam failure recovery request  signal transmitted on a PUCCH resource).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam failure recovery disclosed by Zhou and BWP overlap disclosed by Cirik with a motivation to make this modification in order to provide improved system efficiencies and flexibility (Cirik, [0004]).
Regarding claim 14, Zhou does not explicitly disclose transmitting, along with the indication of the failure in wireless communication, an indication of one or more candidate beams that can be used for wireless communication in place of the one or more first reception beams; and receiving at least one of:
an indication of one or more other reception beams to use for wireless communication in place of the one or more first reception beams; or an indication to use the one or more candidate beams for wireless communication in place of the one or more first reception beams.
Cirik from the same field of endeavor discloses transmitting, along with the indication of the failure in wireless communication, an indication of one or more candidate beams that can be used for wireless communication in place of the one or more first reception beams; and receiving at least one of: an indication of one or more other reception beams to use for wireless communication in place of the one or more first reception beams; or an indication to use the one or more candidate beams for wireless communication in place of the one or more first reception beams (Cirik, [0252] The selected beam may be a beam with good channel quality (e.g., determined based on RSRP, SINR, or BLER, etc.) from a set of candidate beams. The set of candidate beams may be identified by a set of reference signals (e.g., SSBs, or CSI-RSs)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam failure recovery disclosed by Zhou and BWP overlap disclosed by Cirik with a motivation to make this modification in order to provide improved system efficiencies and flexibility (Cirik, [0004]).
Regarding claim 15, Zhou does not explicitly disclose further comprising:
receiving an indication to use at least one of the one or more second reception beams for wireless communication in place of the one or more first reception beams, wherein the indicated at least one of the one or more second reception beams are used to recover wireless communication associated with the one or more first reception beams before expiration of a timer associated with the beam failure recovery procedure for the one or more first reception beams.
Cirik from the same field of endeavor discloses receiving an indication to use at least one of the one or more second reception beams for wireless communication in place of the one or more first reception beams, wherein the indicated at least one of the one or more second reception beams are used to recover wireless communication associated with the one or more first reception beams before expiration of a timer associated with the beam failure recovery procedure for the one or more first reception beams (Cirik, [0252] The selected beam may be a beam with good channel quality (e.g., determined based on RSRP, SINR, or BLER, etc.) from a set of candidate beams. The set of candidate beams may be identified by a set of reference signals (e.g., SSBs, or CSI-RSs)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam failure recovery disclosed by Zhou and BWP overlap disclosed by Cirik with a motivation to make this modification in order to provide improved system efficiencies and flexibility (Cirik, [0004]).
Regarding claims 19 and 21-22, these claims recite "An apparatus configured for wireless communication" that disclose similar steps as recited by the method of claims 3 and 14-15, thus are rejected with the same rationale applied against claims 3 and 14-15 as presented above.	
Regarding claim 25, Zhou does not explicitly disclose receiving, along with the indication of the failure in wireless communication performed using the one or more first reception beams, a third indication of one or more candidate beams that can be used for wireless communication in place of the one or more first reception beams; and transmitting at least one of:
an indication of one or more other reception beams to use for wireless communication in place of the one or more first reception beams; or
an indication to use the one or more candidate beams for wireless communication in place of the one or more first reception beams (Cirik, [0252] The selected beam may be a beam with good channel quality (e.g., determined based on RSRP, SINR, or BLER, etc.) from a set of candidate beams. The set of candidate beams may be identified by a set of reference signals (e.g., SSBs, or CSI-RSs)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam failure recovery disclosed by Zhou and BWP overlap disclosed by Cirik with a motivation to make this modification in order to provide improved system efficiencies and flexibility (Cirik, [0004]).
Regarding claim 26, Zhou does not explicitly disclose transmitting an indication to use at least one of the one or more second reception beams for wireless communication in place of the one or more first reception beams.	
Cirik from the same field of endeavor discloses transmitting an indication to use at least one of the one or more second reception beams for wireless communication in place of the one or more first reception beams(Cirik, [0252] The selected beam may be a beam with good channel quality (e.g., determined based on RSRP, SINR, or BLER, etc.) from a set of candidate beams. The set of candidate beams may be identified by a set of reference signals (e.g., SSBs, or CSI-RSs)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified beam failure recovery disclosed by Zhou and BWP overlap disclosed by Cirik with a motivation to make this modification in order to provide improved system efficiencies and flexibility (Cirik, [0004]).
Regarding claims 29-30, these claims recite "An apparatus configured for wireless communication" that disclose similar steps as recited by the method of claims 25-26, thus are rejected with the same rationale applied against claims 25-26 as presented above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415